Fogler, J.
This is a bill in equity and comes to this court upon appeal by the complainant from the decree of the sitting justice who heard the case, dismissing the bill. The complainant, as a member of the Portland Marine Society, brings the bill against that corporation and its treasurer. The prayer of the bill is that the treasurer of that society, William Leavitt, one of the .defendants, be ordered by the court to pay to said Portland Marine Society certain sums of money paid by him out of the funds of „ the society, on or about the sixth day of January, 1894, for a dinner provided by vote of the society to its members and others, January 5, 1894. The bill also contains a prayer for general equitable relief.
The history of the society and its purposes are fully stated in the case of Woodbury v. Portland Marine Society, 90 Maine, 17, and it is unnecessary to repeat them here. The justice who heard this case and from whose decree, dismissing the bill, this appeal is taken, found the facts to be substantially as follows: On the fifth day of January, A. D. 1894, the society held a dinner at the Falmouth Hotel in the city of Portland, the expense thereof amounting to 1136.95, which was paid by the respondent, Leavitt, in his capacity as treasurer of the society and out of money of the society in his possession as such treasurer.
At a meeting of the society held on the 19th day of December, A. D. 1893, the proposition was made to have such a dinner in the January then following, .which resulted, after discussion, in a vote of 12 in favor of the proposition and 4 against it, as shown by the *126records of the society, a copy of which appears in the plaintiff’s evidence.
At a meeting of the society held on the 20th of March, A. D. 1894, the complainant presented the following motion: “I move that the treasurer of the society be instructed to refund to the society the amounts paid from the treasury for the expenses of the banquet of the members of the society held on the fifth day of January, A. D. 1894, at Falmouth Hotel.” This motion was defeated by a vote of two in favor to eight against. And at a meeting- of the society held on September 18, 1894, the complainant moved that proper steps be taken by the society to recover for its use certain funds taken from its treasury for the expenses of the dinner held at the Falmouth Hotel in Portland, January 5, A. D. 1894, which motion was indefinitely postponed by a vote of eight in favor of such indefinite postponement to two against.
The pamphlet containing the act of incorporation of the society and its by-laws is made a part of this finding for the purpose of showing the purposes for which said society was incorporated and its by-laws. „
This bill in equity, asking that the funds used by the treasurer to pay the expenses of such dinner be restored to the treasurer, is dated November 4, A. D. 1897.
The sitting justice filed the following conclusions of law, viz: “ Without deciding that such expenditures come within the scope and purpose for which said society was incorporated, in view of the decision of a similar question in a bill in equity between the same parties in relation to a dinner held by the society in the year 1895, and in view of the lapse of time between such expenditures and the commencement of this proceeding, and the comparatively small amount of the expenditure involved, it is considered by the court that this particular bill, under the circumstances, should not be sustained and I therefore decide that the bill be dismissed with costs, a decree to which effect will be signed by me upon presentation thereof.”
The case of Woodbury v. Portland Marine Society, supra, is decisive of the case at bar. The parties to this suit are the same *127as in the case above cited, except that in the former suit, the president of the society is made a party defendant. The facts found in the two cases, except as to dates and amounts, are substantially identical.
In the former case, the complainant, a member of the society, prayed the court to restrain the society from contracting for a dinner for its members upon a certain occasion in February, 1895, or to enjoin payment for the same from the funds of the society, if already contracted for. The court dismissed the bill. In the case at bar the same complainant, a member of the society, prays that the treasurer of the society be ordered to pay the society money paid by him out of the funds of the society for a like dinner furnished in January, 1894, by vote of the society.
In view of the opinion and decision of this court in Woodbury v. Portland Marine Society, supra, we perceive no error in the conclusions of law filed by the justice who heard this case, nor any reason why the decision and judgment of this court, in said former suit between the parties, should not be followed in the case at bar.
Appeal dismissedi

Decree affirmed with additional costs.